Title: To Thomas Jefferson from William Brent, 14 October 1806
From: Brent, William
To: Jefferson, Thomas


                        
                            Tuesday Morng Octr: 14th 1806
                        
                        Wm Brent presents his respectful compliments to the President, and sends a pair of Bantam fowls of which he
                            takes the liberty to request the President’s acceptance.    Wm. Brent procured these fowls in consequence of learning the
                            President expressed a wish some time ago to obtain the breed of them. He is informed the two now sent are of the genuine
                            kind—the male is two years old—the female 20 months.
                    